ON PETITION FOR REHEARING DENIED
MILLS, Judge.
Powell sued several defendants in Volusia County, among them being the Department of Transportation and the City of Daytona Beach. The Department asserted its privilege of being sued in Leon County. The trial court granted the Department’s motion to abate for improper venue and ordered “that further prosecution of this cause is abated pending its transfer to the Circuit Court of Leon County, Florida.”
Interlocutory appeal was taken to this Court and we affirmed per curiam. Powell has now filed a petition for rehearing suggesting that to allow both the Department and the City to assert their venue privilege will require two independent trials. The action against the Department would be tried in Leon County and the action against the City would be tried in Volusia County. Powell contends this would cause a number of complex problems.
The record reflects that all of the other defendants were notified of the hearing on the Department’s motion to abate for improper venue and were furnished copies of the trial court’s order which abated further prosecution of the cause in Volusia County pending its transfer to the Circuit Court of Leon County, Florida. There were no objections by any defendant to the order.
The record reflects that notice of interlocutory appeal, as well as copies of all subsequent pleadings, was served on all of the defendants who were made parties to the appeal. None of the defendants, except the Department, participated in the appeal or argument on petition for rehearing.
We deny the petition for rehearing. The problem suggested by Powell will not arise because the trial court, without objection, from defendants transferred the cause, including all parties, to the Circuit Court of Leon County, Florida.
McCORD, C. J., and BOYER, J., concur.